NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: SHMUEL ERDE,                             No. 16-55374

             Debtor,                            D.C. No. 2:15-cv-05806-DOC
______________________________

SHMUEL ERDE,                                    MEMORANDUM*

                Appellant,

 v.

JOHN H. BRINK; et al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Shmuel Erde appeals pro se from the district court’s order affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Erde’s request for oral
argument, set forth in the opening brief, is denied.
bankruptcy court’s order denying Erde’s motion to reopen his Chapter 7

bankruptcy proceedings. To the extent Erde’s notice of appeal is timely, we have

jurisdiction under 28 U.S.C. § 158(d). We affirm.

      We lack jurisdiction to consider Erde’s challenges to the bankruptcy court’s

order denying Erde’s motion to reopen because Erde’s notice of appeal was timely

only as to the bankruptcy court’s order denying Erde’s motion for findings of fact

and conclusions of law. See Fed. R. Bankr. P. 8002; Swimmer v. IRS, 811 F.2d

1343, 1344-45 (9th Cir. 1987) (under Fed. R. App. P. 4(a)(4), a second post-

judgment motion does not toll time to appeal underlying judgment unless it was

filed timely as to the underlying judgment); see also Arrowhead Estates Dev. Co.

v. U.S. Trustee (In re Arrowhead Estates Dev. Co.), 42 F.3d 1306, 1310-11 (9th

Cir. 1994) (stating that Fed. R. Bankr. P. 8002 should be interpreted consistently

with Fed. R. App. P. 4(a)).

      The notice of appeal was timely as to the bankruptcy court’s order denying

Erde’s request for findings of fact and conclusions of law under Federal Rule of

Bankruptcy Procedure 7052, but Erde does not address that order in his opening

brief. As a result, he has waived any challenge to the order. See Smith v. Marsh,

194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party

in its opening brief are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977

(9th Cir. 1994) (“We review only issues which are argued specifically and


                                         2                                     16-55374
distinctly in a party’s opening brief.”).

      Erde’s motions for leave to file supplemental briefing (Docket Entry Nos. 67

and 71) and request for ruling (Docket Entry No. 74) are denied.

      Appellees’ request for judicial notice (Docket Entry No. 69) is denied as

unnecessary.

      AFFIRMED.




                                            3                               16-55374